department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b03 genin-119328-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil --------------------- -------------------- --------------------------- --------------------------- dear --------------------------------- the internal_revenue_service is responding to your letter concerning the refusal of a flexible spending arrangement fsa to reimburse health claims for services provided by an alternative medicine practitioner this letter provides a general overview of the rules regarding fsas you may receive correspondence from other sources concerning other issues raised in your letter fsas are described in publication health_savings_account and other tax-favored health_plans generally an fsa allows employees to be reimbursed for medical_expenses fsas are usually funded through voluntary salary reduction agreements with your employer no employment or federal income taxes are deducted from your contribution generally distributions from an fsa must be paid only to reimburse you for qualified_medical_expenses you incurred during the period of coverage for the fsa to maintain tax-qualified status employers must comply with requirements that apply to certain fringe_benefits for example there are restrictions for plans that cover highly compensated employees an fsa may also limit is coverage to certain qualified_medical_expenses it is generally not required to pay for all qualified_medical_expenses qualified_medical_expenses are described in publication medical and dental expenses qualified_medical_expenses are those specified in the plan that would generally qualify for the medical and dental expenses deduction medical_expenses are the costs of diagnosis cure mitigation treatment or prevention of disease and the costs for treatments affecting any part or function of the body these expenses include payments for legal medical services rendered by physicians surgeons dentists and other medical practitioners they include the costs of equipment supplies and diagnostic devices needed for these purposes medical_care expenses must be primarily to alleviate or prevent a physical or mental defect or illness they do not include expenses that are merely beneficial to general health such as vitamins or a vacation in publication the internal_revenue_service identifies medical fees for genin-119328-11 acupuncture chiropractor and christian science practitioner services as qualified_medical_expenses in addition treatment at a health institute is considered a qualified medical expense only if the treatment is prescribed by a physician and the physician issues a statement that the treatment is necessary to alleviate a physical or mental defect or illness of the individual receiving the treatment finally the cost of medicines prescribed by a doctor may be a qualified medical expense this letter has called your attention to certain general principles of the law i hope this information is helpful if you have any questions please contact our office at ------------ - ------- sincerely robert m casey senior technician reviewer branch associate chief_counsel income_tax accounting cc ---------------------
